Name: Commission Regulation (EEC) No 1170/81 of 30 April 1981 fixing for the 1981 marketing year the reference prices for courgettes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 81 Official Journal of the European Communities No L 120/67 COMMISSION REGULATION (EEC) No 1170/81 of 30 April 1981 fixing for the 1981 marketing year the reference prices for courgettes several periods and a reference price fixed for each of these periods ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2 ), and in particular Article 27(1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying speci ­ fied requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas courgettes are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Whereas courgettes harvested during a given crop year are marketed from January to December ; whereas the quantities harvested from 1 January to 20 April and in October, November and December are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period from 21 April up to and including 30 September ; whereas, however, for the 1981 marketing year, because of the date on which the common quality standards come into effect, reference prices should be fixed only as from 1 July ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are to be fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas, since this is the first fixing of refer ­ ence prices for courgettes, it is not necessary to take into account the trend in production costs in the fruit and vegetable sector ; Whereas, to take seasonal price variations into account, the marketing year should be divided into For the 1981 marketing year the reference prices for courgettes (subheading 07.01 T of the Common Customs Tariff), expressed in ECU per 100 kg net of packed products of Class I , of all sizes, shall be as follows :  July : 27-90  August : 3 1 -43  September : 34-68 Article 2 (!) OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . This Regulation shall enter into force on 1 July 1981 . No L 120/68 Official Journal of the European Communities 1 . 5 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission